 Case 2:19-cv-00329-GMN-EJY Document 131 Filed 03/31/21 Page 1 of 3




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    TIME FOR PLAINTIFF TO FILE AN
24   LLC; a Nevada limited liability company         AMENDED COMPLAINT
     (doing business as “Razaghi Healthcare”),
25   AHMAD R. RAZAGHI; individually, TAUSIF (FIRST REQUEST)
26   HASAN; individually, DOES 1-10;

27                              Defendants.
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 131 Filed 03/31/21 Page 2 of 3




             Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s Local Rule of Civil
 1
 2   Practice 7-2, Plaintiff (Navajo Health Foundation – Sage Memorial Hospital, Inc.) and

 3   Defendants (Razaghi Development Company, LLC, Ahmad Razaghi and Tausif Hasan)
 4
     stipulate and agree to permit Plaintiff an additional 30-days, or to and until May 5, 2021, to file
 5
     an Amended Complaint. This is the parties first request for an extension of time for the purpose
 6
 7   set forth herein. The parties respectfully request the Court approve this stipulation and in

 8   support of this request rely upon the following facts:
 9           1. By Order filed March 15, 2021 the Court permitted Plaintiff to file “an Amended
10
     Complaint curing the deficiencies” identified in its 34-page Order. See ECF 128, p. 34.
11
     Currently, Plaintiff’s Amended Complaint is due on or before April 5, 2021.
12
13           2. Counsel for Plaintiff has communicated with defense counsel regarding this matter

14   and expressed the need for additional time in order address the deficiencies identified by the
15   Court while at the same time balancing competing case commitments. Further, counsel for
16
     Plaintiff will need this additional time to verify certain facts for inclusion in the Amended
17
     Complaint. All of the foregoing will require additional time beyond the current deadline.
18
19           3. Counsel for Defendants do not have any issue with Plaintiff being granted an

20   additional 30-days, or until May 5, 2021, to file an Amended Complaint. The parties agree that
21
     good cause supports this request.
22
     . . .
23
24   . . .

25   . . .
26   . . .
27
     . . .
28

                                                      2
 Case 2:19-cv-00329-GMN-EJY Document 131 Filed 03/31/21 Page 3 of 3




             In light of the foregoing, the parties respectfully request that the Court approve this
 1
 2   stipulation.

 3
 4
     /s/ Kris Leonhardt                                            /s/ Paul S. Padda
 5   _________________________                                     _________________________
 6   Pavneet S. Uppal, Esq.                                        Kathleen Bliss, Esq.
     Kris Leonhardt, Esq.                                          Paul S. Padda, Esq.
 7   Brian L. Bradford, Esq                                        David Stander, Esq.
                                                                   Douglass A. Mitchell, Esq.
 8   Counsel for all named Defendants
 9                                                                 Counsel for Christi El-Meligi,
     Dated: March 31, 2021                                         Netrisha Dalgai and Navajo Health
10                                                                 Foundation – Sage Memorial
                                                                   Hospital, Inc.
11
12                                                                 Dated: March 31, 2020

13
                                                    IT IS SO ORDERED:
14
15
16                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
17
18
                                                    DATED: March 31, 2021
19
20
21
22
23
24
25
26
27
28

                                                      2
